DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on April 1, 2021.  Claims 1-8 were previously cancelled.  Claims 9-24 are pending.  Claims 9 and 17 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0172123 to Kubota et al. (hereinafter “Kubota.
Claims 9-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota.
With respect to independent claims 9 and 17, Kubota discloses setting, via an operator interface of the motor vehicle, an assistance degree parameter, wherein the assistance degree parameter indicates an extent to which support for a driver by at least one of the plurality of driver assistance systems is desired (see paragraphs [0130]-[0133]:  an image 621 indicating three indicators “Assist”, “Hands Off”, and “Eyes Off” is shown as information indicating candidates for the state of the driving assistance. For example, the degree of driving assistance is expressed by each indicator alone or a combination of a plurality of indicators. . . .]; 
setting, via the operator interface of the motor vehicle, at least one additional parameter, wherein the at least one additional parameter is related to a driving operation of the motor vehicle (see paragraph [0105]:  during the manual driving, the information input from the driving operation element 80 is directly output to the travel driving force output device 500, the brake device 510, and the steering device 520.  Also, the information input from the driving operation element 80 may be output to the travel driving force output device 500, the brake device 510, and the steering device 520 via the automated driving controller 300.  Each ECU of the travel driving force output device 500, the brake device 510, and the steering device 520 performs each of operations on the basis of the information input from the driving operation element 80 and the like.); and 
specifying, by a processing device of the motor vehicle, at least one operating parameter for each of the at least one of the plurality of driver assistance systems, wherein the at least one operating parameter corresponds to one of the at least one of the plurality of driver assistance systems, and wherein the one of the at least one of the plurality of driver assistance systems is operated as a function of the assistance degree parameter and the at least one additional parameter (see paragraph [0059]:  degrees of driving assistance include a first degree at which the driving assistance is executed by an operation of a driving assistance device such as an adaptive cruise control system (ACC) or a lane keeping assistance system (LKAS), a second degree which has a higher degree of control than the first degree and at which a surroundings 
With respect to dependent claims 10 and 18, Kubota discloses selecting, using the at least one additional parameter, between first operating mode of the motor vehicle in which fuel consumption by the motor vehicle is minimized and a second operating mode of the motor vehicle in which a probable duration until a destination is reached is minimized (see paragraph [0113]:  the information necessary for the travel at the time of the manual driving of the host vehicle M is a speed, an engine speed, the remaining amount of fuel, a radiator water temperature, a travel distance, and other information of the host vehicle M. On the other hand, for example, the information necessary for the travel of the host vehicle M at the time of the automated driving is information about a future trajectory of the host vehicle M, a degree of driving assistance, an instruction to the occupant, and the like.).  
With respect to dependent claims 11 and 19, Kubota discloses specifying at least one boundary condition, by the at least one additional parameter; and evaluating the at least one boundary condition, wherein the at least one boundary condition is evaluated in the course of determining, by a navigation system, a driving route of the motor vehicle to a destination (see paragraph [0070]:  The second map information 62 is map information with accuracy higher than that of the first map information 54. For example, the second map information 62 may include information about the center of a lane or information about a boundary of a lane.  The road information includes information indicating a type of a road such as an expressway, a toll road, a 
With respect to dependent claims 12 and 20, Kubota discloses evaluating, by the one of the at least one of the plurality of driver assistance systems, provided input data, including the assistance degree parameter and the at least one additional parameter, only when the one of the at least one of the plurality of driver assistance systems is operated in an active operating mode; and activating, by the one of the at least one of the plurality of driver assistance systems, at least one vehicle system in accordance with the provided input data, wherein the at least one operating parameter specifies whether or in what driving situation the one of the at least one of the plurality of driver assistance systems is operated in the active operating mode (see paragraph [0076]:  the switching controller 110 performs switching of the degree of driving assistance on the basis of an operation signal input from a predetermined switch (for example, a main switch and an auto switch that will be described below) included in the HMI 400.  Also, for example, the switching controller 110 may cancel the driving assistance and perform switching to manual driving on the basis of an acceleration, deceleration, or steering instruction operation on the driving operation element 80 such as the acceleration pedal, the brake pedal, or the steering wheel.).  
With respect to dependent claims 13 and 21, Kubota discloses evaluating, by the one of the at least one of the plurality of driver assistance systems, in at least one operating mode of the one of the at least one of the plurality of driver assistance systems, provided input data, including the assistance degree parameter and the at least one additional parameter; and activating at least one vehicle device in accordance with the provided input data, wherein the at least one operating parameter parameterizes a dependence of the activating upon the provided input data (see 
With respect to dependent claims 14 and 22, Kubota discloses wherein the plurality of driver assistance systems are purely informative driver assistance systems (see paragraph [0124]: the HMI controller 120 causes the first display 450 to display first information that is relatively detailed (detailed information) related to the driving assistance of the host vehicle M and causes the HUD 460 to display second information (simple information) which is simpler than the detailed information and is related to the driving assistance.  For example, the simple information is information having an amount of information smaller than that of the detailed information.).  
With respect to dependent claims 15 and 23, Kubota discloses wherein the plurality of driver assistance systems implement a purely assistive or partially automated driving operation (see paragraph [0058]:  a vehicle control system is applied to an automated driving vehicle in which automated driving (autonomous driving) is possible.  The automated driving means that the vehicle travels in a state in which an operation of an occupant is not required in principle and is 
With respect to dependent claims 16 and 24, Kubota discloses wherein the one of the at least one of the plurality of driver assistance systems is a navigation system, a location-based information service, a fatigue detection-based driver assistance system, a lane departure warning system, a lane-change assistance system, an avoidance maneuver assistance system, an assistance system for information about intersections or junctions, a road sign display assistance system, a speed recommendation assistance system, a speed restriction assistance system, a warning assistance system for warning of local dangers, or an efficiency assistance system (see paragraph [0082]:  the driving assistance controller 200 performs acceleration and deceleration control (speed control) based on the inter-vehicle distance from the preceding traveling vehicle.  Also, when LKAS is executed, the driving assistance controller 200 controls the steering device 520 so that the host vehicle M travels while maintaining a travel lane in which the host vehicle M is currently traveling (lane keeping).  That is, the driving assistance controller 200 performs steering control for the lane keeping.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/
Primary Examiner, Art Unit 3661